UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT JAMES SWINT,

                             Plaintiff,

                     -against-                                      21-CV-5828 (LTS)

                                                      ORDER DIRECTING PAYMENT OF FEES
ROGERT JASON STONE; DONALD JOHN
                                                             OR IFP APPLICATION
TRUMP; NEW YORK TIMES; LA TIMES;
UPI NEWS,

                             Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff brings this action pro se. To proceed with a civil action in this Court, a plaintiff

must either pay $402.00 in fees – a $350.00 filing fee plus a $52.00 administrative fee – or, to

request authorization to proceed without prepayment of fees, that is, in forma pauperis (“IFP”)

submit a signed IFP application. See 28 U.S.C. §§ 1914, 1915.

       Plaintiff submitted the complaint without the filing fees or an IFP application. Within

thirty days of the date of this order, Plaintiff must either pay the $402.00 in fees or submit the

attached IFP application. 1 If Plaintiff submits the IFP application, it should be labeled with

docket number 21-CV-5828 (LTS). If the Court grants the IFP application, Plaintiff will be

permitted to proceed without prepayment of fees. See 28 U.S.C. § 1915(a)(1).




       1
          The caption lists an additional Plaintiff, but only Robert James Swint signed the
complaint. As a pro se litigant, Swint “cannot act on behalf of other individuals. See U.S. ex rel.
Mergent Servs. v. Flaherty, 540 F.3d 89, 92 (2d Cir. 2008) (“[A]n individual who is not licensed
as an attorney may not appear on another person’s behalf in the other’s cause.” (internal
quotation marks and citation omitted)); Iannaccone v. Law, 142 F.3d 553, 558 (2d Cir. 1998)
(“[B]ecause pro se means to appear for one’s self, a person may not appear on another person’s
behalf in the other’s cause.”). Accordingly, at this stage, the Court is requesting an IFP
application solely from Swint.
         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:     July 15, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                            Chief United States District Judge




                                                  2
